Order entered October 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00297-CR

                      SAUL RANULFO HERRERA RIOS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-24112-P

                                           ORDER
       Before the Court is the October 7, 2019 letter from the trial court requesting an extension

of time to respond to the Court’s September 9, 2019 order regarding appellant’s jury waiver. We

GRANT the request. The trial court’s supplemental clerk’s record containing findings of fact

and conclusions of law and any supporting documentation regarding appellant’s jury waiver shall

be filed on or before November 11, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE